Citation Nr: 0815013	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  02-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
February 1963 and May 1966 to April 1974.  By administrative 
decision issued in September 1988, it was determined that his 
service from May 1969 to April 1974 was under conditions 
constituting a bar to VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran appeared and testified at a Travel Board hearing 
in December 2002.  In July 2003, the Board remanded the above 
issue to the AMC for further development.  In January 2008, 
the AMC issued a Supplemental Statement of the Case and 
returned the veteran's claim to the Board.  By that time, 
however, the Veterans Law Judge who presided over the 
December 2002 hearing was no longer employed at the Board.  
Pursuant to law, the veteran was notified of this by letter 
in April 2008 and offered the opportunity for another 
hearing.  In a response received later that month, the 
veteran indicated his desire to appear at a hearing before a 
Veterans Law Judge of the Board at his local regional office.

The veteran has, therefore, requested a Travel Board hearing.  
In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the veteran is 
afforded all due process of law.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for a 
Travel Board Hearing in accordance with 
applicable procedures. The veteran and his 
representative, if any, should be provided 
with notice as to the time and place to 
report for said hearing.

2.  Thereafter the case should be returned 
to the Board for further appellate 
consideration. The purpose of this remand is 
to ensure due process of law. By this 
remand, the Board intimates no opinion, 
legal or factual, as to the ultimate 
disposition of this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



